Citation Nr: 0923739	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left knee disability.  In June 2007, 
the Veteran testified before the Board at a hearing that was 
held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim. 

The Veteran asserts that she injured her left knee while 
stationed in Guam for 26 months.  Specifically, she asserts 
that she was very active while in Guam, playing basketball, 
tennis, running, and cycling for the majority of her time 
there, and as such, sustained sports injuries to both of her 
knees.  She maintains that she has continued to experience 
left knee problems since that time and is entitled to service 
connection for the residuals of the in-service injuries.  

The Veteran is currently service-connected for a right knee 
disability which was the result of a basketball injury in 
service, and she alternatively contends that her left knee 
disability manifested secondary to her service-connected 
right knee disability.

Her service medical records reflect that in December 1985, 
she sought treatment for right knee pain.  She stated that 
she had experienced right knee pain since high school and 
requested pain medication.  In August 1986, she returned to 
the clinic for a follow-up visit, stating that she ran six 
miles per day and had been experiencing knee pain.  The 
assessment was chronic synovitis of the right knee.  On 
February 1987 separation examination, she was diagnosed with 
chondromalacia patella of the right knee.  Her service 
medical records are negative for any reference to an injury 
to her left knee.  

Private treatment records dated in August 1994 reflect 
treatment for a left knee condition.  Physical examination 
revealed marked patellofemoral crepitus of the left knee, 
with tenderness at the medial joint line.  An MRI confirmed 
that she had left knee chondromalacia patella.  In March 
2004, the Veteran underwent a right knee arthroscopy and 
mensicectomy.  In February 2006, she underwent a left knee 
arthroscopy with synovectomy and abrasion chondroplasty 
patella.  

In September 2005, the Veteran underwent a VA examination to 
determine whether her right knee disability was related to 
her service.  The examiner thus focused his evaluation on the 
right knee only, and concluded that the Veteran's right knee 
disability was as likely as not related to her service. 

In June 2007, the Veteran testified that she had experienced 
injuries to both knees while in service, mostly in the form 
of swelling, and that she repeatedly nursed her knees so that 
she could play sports.  She contended that she has 
experienced left knee pain since she separated from service, 
and waited until 1993 to seek treatment for her left knee 
because that was when she was able to obtain health 
insurance.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the Veteran has been 
afforded a VA examination in conjunction with her claim for 
service connection for her right knee.  However, she has not 
yet been afforded a VA examination regarding the etiology of 
her left knee disability.  As the Veteran has provided 
credible testimony regarding the in-service injuries and 
continuity of symptomatology, and the record reflects post-
service treatment for a left knee disability, the Board finds 
that a remand for an examination and opinion is required in 
order to fairly address the merits of his claim.  38 C.F.R. § 
3.159(c)(2) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006), Clyburn v. West, 12 Vet. App. 296 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of her left knee 
disability.  The examiner must review the 
claims file and note that review in the 
examination report.  The rationale for the 
opinions must be provided.  The examiner 
should specifically opine as to the 
following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's current left knee 
disability manifested during her 
active service, or is otherwise 
related to her active service?  The 
examiner should consider the 
Veteran's statements regarding her 
symptoms in service and her 
statements of continuous symptoms of 
left knee problems after service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(examination found inadequate where 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on the lack of 
evidence in the service medical 
records to provide a negative 
opinion).  If the Veteran's left 
knee disability is attributable to 
factors unrelated to her military 
service, the examiner should 
specifically so state.

b)  Is at least as likely as not (50 
percent probability or greater) that 
the Veteran's left knee disability 
is due to or aggravated by her 
service-connected right knee 
disability?

2.  Then, readjudicate the claim.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

